Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This action is in response to the Application received 15 March 2021.
In view of the Examiner amendments to the claims and the terminal disclaimer filed, the amended claim are allowed.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

1.	(Currently Amended)   A method comprising:
	receiving, from each of a plurality of service providers, service provider profile data, wherein the service provider profile data is entered by the service provider into an interface displayed on a service provider mobile communications device, wherein the service provider profile data comprises a service provider name, compensation parameters, and an indication of at least one type of service offering 
	presenting an interactive current availability status indicator on the interface displayed on the service provider mobile communications device of each of the plurality of service providers,  wherein the interactive current availability status indicator is selectable between a first status and a second status by the service provider through interactions with the interface, wherein when the current availability status indicator is in the first status the service provider has an available status and when the current availability status indicator is in the second status the service provider has an unavailable status; 
	receiving, from a service user, a service query, wherein the service query comprises a geolocation parameter and a service type parameter; 
	causing at least one of the service providers to be identified to the service user in a listing, wherein the identification is based on the service query, the indication of at least one type of service offering, and a geographic location associated with the identified at least one of the service providers, wherein the listing includes service providers that are available at the time of the service query based on the interactive current availability status indicator associated with the respective service providers;
	responsive to receiving a selection of one of the identified service providers by the service user, causing a service request to be transmitted to the selected service provider; 
	responsive to receiving an acceptance of the service request by the selected service provider, causing real-time geolocation information of the selected service provider to be provided to the service user;
	storing a plurality of received service queries; and 
	providing a graphical mapping of service data based on the stored plurality of received service queries, wherein the graphical mapping provides geolocation-based compensation data and geolocation-based service offering data.
2.	(Cancelled)   
3.	(Currently Amended)   The method of claim [[2]] 1, further comprising:

4.	(Currently Amended)   The method of claim 3, wherein the providing of the real-time geolocation information of the selected service provider to the service user is based on the scheduled start time of the service.
5.	(Currently Amended)   The method of claim [[2]] 1, wherein the real-time geolocation information of the selected service provider is provided to the service user for a period of time before the scheduled start time of the service.
6.	(Cancelled)   
7.	(Currently Amended)   The method of claim 1, further comprising: 
	providing the selected service provider with an electronic time clock;
	responsive to receiving a time clock initiation request from the selected service provider, providing a time clock initiation request approval to the service user; and
	responsive to receiving the time clock initiation request approval from the service user, starting the electronic time clock. 
8.	(Cancelled)   
9.	(Cancelled)  
10.	(Currently Amended)   The method of claim [[2]] 1, further comprising:
	subsequent to completion of a service by the selected service provider, facilitating a transfer of funds from an account of the service user to an account of the selected service provider.  
11.	(Currently Amended)   A computing system, comprising:

		communicate with service provider mobile communications devices of each of a plurality of service providers; 
		communicate with communications devices of each of a plurality of service users;
		store service provider profile data for each of the plurality of service providers, wherein the service provider profile data is entered by the service provider into an interface displayed on a service provider mobile communications device, wherein the service provider profile data comprises a service provider name, compensation parameters, and 
		present an interactive current availability status indicator on an interface displayed on the service provider mobile communications device of each of the plurality of service providers, wherein the interactive current availability status indicator is selectable between a first status and a second status by the service provider through interactions with the interface, wherein when the current availability status indicator is in the first status the service provider has an available status and when the current availability status indicator is in the second status the service provider has an unavailable status;
		receive, from one of the plurality of service users, a service query, wherein the service query comprises a geolocation parameter and a service type parameter; 
		cause at least one of the service providers to be identified to the service user in a listing, wherein the identification is based on the service query, the service provider ;
		responsive to receiving a selection of one of the identified service providers by the service user, cause a service request to be transmitted to the selected service provider; 
		responsive to receiving an acceptance of the service request by the selected service provider, cause real-time geolocation information of the selected service provider to be provided to the service user;
		store a plurality of received service queries; and 
		provide a graphical mapping of service data based on the stored plurality of received service queries, wherein the graphical mapping provides geolocation-based compensation data and geolocation-based service offering data.
12.	(Cancelled)   
13.	(Currently Amended)   The computing system of claim [[12]] 11, wherein the labor marketplace exchange computing system is further configured to:
	generate a service appointment responsive to receiving the acceptance of the service request by the selected service provider, wherein the service appointment identifies a scheduled start time of service.
14.	(Currently Amended)   The computing system of claim 13, wherein the providing of the real-time geolocation information of the selected service provider to the service user is based on the scheduled start time of a service.
15.	(Cancelled)   

	provide the selected service provider with an electronic time clock;
	responsive to receiving a time clock initiation request from the selected service provider, provide a time clock initiation request approval to the service user; and
	responsive to receiving the time clock initiation request approval from the service user, start the electronic time clock. 
17.	(Cancelled)   .
18.	(Cancelled)   
19.	(Original)   The computing system of claim 11, wherein the labor marketplace exchange computing system is further configured to:
	subsequent to completion of a service by the selected service provider, facilitate a transfer of funds from an account of the service user to an account of the selected service provider.  
20.	(Currently Amended)   An online labor marketplace exchange, comprising:
	a labor marketplace exchange computing system, wherein the labor marketplace exchange computing system comprises: 
		a plurality of service provider profiles stored in a data store, wherein each of the plurality of service provider profiles are associated with a service provider having a defined skillset, wherein each of the plurality of service provider profiles comprises a service provider name, compensation parameters, a real-time availability status and a geographic location associated with the service provider, wherein the real-time availability status indicates one of an available status and an unavailable status for the service provider, wherein a selection of either the available status or the unavailable status is entered by the service provider into an interface , wherein the interactive current availability status indicator is selectable between a first status and a second status by the service provider through interactions with the interface, wherein when the current availability status indicator is in the first status the service provider has an available status and when the current availability status indicator is in the second status the service provider has an unavailable status; and
		a graphical user interface for receiving search parameters from a service user for a service request, wherein the search parameters identify at least one requested skill and a geolocation parameter; and 
	wherein the labor marketplace exchange computing system is configured to:
		receive search parameters from a service user for a service query through an input to the graphical user interface; 
		identify to the service user, through the graphical user interface, at least one service provider profile, wherein the at least one service provider profile provided is based on the search parameters, the defined skillset, the geographic location associated with the service provider, and the real-time availability status, wherein the at least one provided service provider profile includes service provider profiles for service providers having an available status at the time of the service query;
		responsive to receiving a selection of one of the identified service providers by the service user, cause a service request to be transmitted to the selected service provider; 
		responsive to receiving an acceptance of the service request by the selected service provider, cause real-time geolocation information of the selected service provider to be provided to the service user;
		store a plurality of received service queries; and 
provide a graphical mapping of service data based on the stored plurality of received service queries, wherein the graphical mapping provides geolocation-based compensation data and geolocation-based service offering data.




Allowable Subject Matter
Claims 1, 3-5, 7, 10-11, 13-14, 16, 19-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims of the instant application have incorporated allowable subject matter from that was not fairly taught by prior art, either individually or in combination, and therefore is deemed allowable.

The closest prior art on record, Wei et al.  (US 2009/0326991) teaches a personalized interactive shopping system for GPS and Wireless Integrated Fleet Management for chauffeurs and vehicles.  However, Wei does not disclose or render obvious the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS W. CASEY
Primary Examiner
Art Unit 3684



/ALEXIS M CASEY/Primary Examiner, Art Unit 3684